Myrick, J., concurring.
—I concur in the judgment, for the reason that the verdict was not in accordance with the evidence. E. W. Scott & Co. received the whisky from plaintiffs with au*309thority to sell; the whisky was stored by Scott & Co. in the warehouse of defendant. The Nevada Bank loaned to Scott & Co. |2,000, and took the warehouse receipt as security. There is no evidence that the loan was for an antecedent debt, nor that it was not a bona fide loan, nor that the officers of the bank liad notice that Scott & Co. were not authorized to make the pledge. Upon these points there is no substantial conflict in the evidence. Under such circumstances, the act of March 30, 1876 (Stats. 1877-8, p. 835), protects the pledgee.